DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the collector pipe is spaced from a longitudinal axis of the plurality of heat exchanger tubes” of claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 33-34 are objected to because of the following informalities:  The claims are duplicates of claims 11 and 12, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 30, the recitation “wherein the collector pipe is spaced from a longitudinal axis of the plurality of heat exchanger tubes” is new matter.  The originally filed disclosure does not support this limitation, but rather contradicts this limitation (see at least Fig. 1-8).  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the recitation “wherein the collector pipe is spaced from a longitudinal axis of the plurality of heat exchanger tubes” is unclear.  The disclosure contradicts this limitation (see at least Fig. 1-8), and thus renders the claim unclear (see MPEP 2173.03).  It is unclear how the collector tube can be placed “spaced” from the axis of a tube to which it is connected.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 13, 26, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (EP2982924A1) in view of Ishii (WO2014068687). 
Regarding claim 1, Kaneko teaches a heat exchanger (Fig. 5-8) comprising: an inlet manifold (see distributor 12 right of partition 12a); an outlet manifold (see distributor 11 right of partition 11b); a plurality of heat exchanger tubes (microtubes 13) in fluid communication with the inlet manifold at a first end and the outlet manifold at a second end, wherein the outlet manifold fluidly connects outlets on each of the plurality of heat exchanger tubes; and a plurality of fluid conduits (pipes 22) in fluid communication with and extending from the outlet manifold, wherein the plurality of fluid conduits are longitudinally spaced along the outlet manifold and in fluid communication with a common outlet (outlet of pipe 18), the plurality of fluid conduits (pipes 22) are arranged perpendicular to the plurality of heat exchanger tubes (microtubes 13) a collector pipe (pipe 18) spaced from the outlet manifold, wherein the plurality of conduits (pipes 22) are attached to the outlet manifold at a first end and the collector pipe at a second end, wherein a central longitudinal axis of each of the plurality of fluid conduits intersects a central longitudinal axis of the collector pipe (see annotated Fig. 6 below, hereinafter Fig. A).

    PNG
    media_image1.png
    427
    597
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 6 of Kaneko
Kaneko does not teach the central longitudinal axis of each of the plurality of fluid conduits is spaced from a central longitudinal axis of the outlet manifold by an offset.
Ishii teaches (see Fig. 3 & 9, Fig. 3 reproduced below, hereinafter Fig. B) the central longitudinal axis (61) of each of the plurality of fluid conduits (33/34) is spaced from a central longitudinal axis (62) of the outlet manifold by an offset (see offset thereof), in order to induce a swirling flow to the fluid thereby improving distribution (Page 32), or alternatively, since it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143).  In the instant case, both manifold configurations provide means to collect fluid for a heat exchanger.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneko to include the offset of Ishii, in order to induce a swirling flow to the fluid thereby improving distribution (Page 32).  

    PNG
    media_image2.png
    289
    348
    media_image2.png
    Greyscale

Fig. B - Fig. 3 of Ishii
Regarding claim 2, Kaneko teaches the limitations of claim 1, and Kaneko further teaches wherein the plurality of fluid conduits (pipes 22) define a single passageway with a common diameter. 
Regarding claim 3, Kaneko teaches the limitations of claim 1, and Kaneko does not teach the plurality of fluid conduits each define a single passageway with a diameter of each single passageway including an internal diameter that varies.  Ishii further teaches the plurality of fluid conduits each define a single passageway with a diameter of each single passageway including an internal diameter that varies (“taper” – Page 33), in order to maintain the swirling flow in the entire manifold (Page 33). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneko to include the taper of Ishiii in order to maintain the swirling flow in the entire manifold (Page 33), or alternatively, since it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143).  In the instant case, both manifold configurations provide means to collect fluid for a heat exchanger.  
Regarding claim 7, Kaneko teaches the limitations of claim 1, and Kaneko further teaches the plurality of fluid conduits (pipes 22) are located inward from opposing ends of the collector pipe. 
Regarding claim 13, Kaneko teaches the limitations of claim 1, and Kaneko further teaches a plurality of fins (fins 14) attached to an exterior surface of each of the plurality of heat exchanger tubes.  
Regarding claim 26, Kaneko teaches the limitations of claim 1, and Kaneko further teaches (see Fig. A) a central longitudinal axis of the collector pipe intersects the central longitudinal axis of each of the plurality of fluid conduits.
Regarding claim 30, Kaneko teaches, the limitations of claim 1, and Kaneko further teaches, as best understood, the collector pipe is spaced from a longitudinal axis of the plurality of heat exchanger tubes (there exists portions of the collector pipe 18, Fig. 5-8, which are spaced from the axes of the tubes 22). 
Regarding claim 31, Kaneko teaches, the limitations of claim 1, and Kaneko further teaches he central longitudinal axis of each of the plurality of fluid conduits extends through an inlet and an outlet of each of the plurality of fluid conduits (see Fig. A). 
Regarding claim 32, Kaneko teaches, the limitations of claim 1, and Kaneko as modified does not explicitly teach a line extending through the central longitudinal axis of the outlet manifold and perpendicular to a longitudinal axis of at least one of the plurality of heat exchanger tubes intersects a passageway of the collector pipe, however, Kaneko further teaches the diameters of the collector pipe may be chosen to effectively suppress the pressure loss in the pipes (¶[0055]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a diameter of the collector tube for which a line extending through the central longitudinal axis of the outlet manifold and perpendicular to a longitudinal axis of at least one of the plurality of heat exchanger tubes intersects a passageway of the collector pipe, for the purpose of selecting the desired degree of pressure loss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).  In this case, the intersection of the claimed line and the passage of the collector pipe is a function of the diameter of the collector pipe (as demonstrated below, in Fig. C), and thus one having ordinary skill in the art would be motivated to optimize the diameter thereof, as taught by Kaneko, in order to achieve the desired level of pressure loss. 

    PNG
    media_image3.png
    308
    817
    media_image3.png
    Greyscale

Fig. C – Proposed modification, superimposing Fig. 6 of Kaneko with Fig. 3 of Ishii of varying diameter collector pipes.  
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (EP2982924A1) in view of Ishii (WO2014068687) and in further view of Wu (CN104567113).
	Regarding claim 4, Kaneko teaches the limitations of claim 1, and Kaneko does
not teach the plurality of conduits are unevenly spaced longitudinally along the outlet manifold.
Wu teaches the plurality of passages (42a, Fig. 6) are unevenly spaced longitudinally
along the outlet manifold, in order to improve distribution (¶[0040] & [0046]).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Kaneko to include wherein the conduits are unevenly spaced in light of the teachings of Wu, in order to improve
distribution (¶[0040]).
Claims 11-12/33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (EP2982924A1) in view of Ishii (WO2014068687) and in further view of Taras (US20170089642). 
Regarding claims 11-12/33-34 Kaneko teaches the limitations of claim 1, and Kaneko
does not teach the inlet manifold includes a distribution insert having a plurality of distribution
outlets longitudinally spaced from each other within the inlet manifold, the plurality of
distribution outlets on the distribution insert include at least one pair of adjacent distribution
outlets fluidly separated by a partition.
Taras teaches (Fig. 6) the inlet manifold (102) includes a distribution insert (300) having
a plurality of distribution outlets (310) longitudinally spaced from each other within the inlet
manifold, the plurality of distribution outlets on the distribution insert include at least one pair
of adjacent distribution outlets fluidly separated by a partition (320), in order to improve
refrigerant distribution (¶[0038]).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Kaneko to include the
distributor of Tara, in order to improve refrigerant distribution (¶[0038]).
Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (EP2982924A1) in view of Ishii (WO2014068687) and in further view of Kim (US20060054310).  
Regarding claim 27, Kaneko teaches the limitations of claim 1, and Kaneko
does not teach an outlet tube in fluid communication with and downstream of the collector pipe and the outlet tube is located inward from opposing ends of the collector pipe.
	Kim teaches an outlet tube (See annotated fig. 3, hereinafter Fig. D) in fluid communication with and downstream of the collector pipe and the outlet tube is located inward from opposing ends of the collector pipe.

    PNG
    media_image4.png
    555
    475
    media_image4.png
    Greyscale

Fig. D – Annotated Fig. 3 of Kim
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneko to include the outlet tube position of Kim, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (se MPEP 2143).  In the instant case, such an outlet tube position to be suitable for use in a heat exchanger.
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (EP2982924A1) in view of Ishii (WO2014068687) and in further view of Johnson (US20140007600). 
Regarding claim 28, Kaneko teaches the limitations of claim 1, and Kaneko
does not teach  the outlet manifold includes a first length in a longitudinal direction of the outlet manifold and the collector pipe includes a second length in a longitudinal direction of the collector pipe and the second length is less than the first length.
Johnson teaches (see Fig. 1-9) the outlet manifold (3) includes a first length in a longitudinal direction of the outlet manifold and the collector pipe (4) includes a second length in a longitudinal direction of the collector pipe and the second length is less than the first length (see manifolds 3 & 4 & claim 6).
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneko to include the second length is less than the first length as taught by Johnson, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (se MPEP 2143).  In the instant case, such a length is taught by Johnson to be suitable for use in a heat exchanger.
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (EP2982924A1) in view of Ishii (WO2014068687) and in further view of Johnson (US20140007600) and Kim (US20060054310).  
Regarding claim 29, Kaneko teaches the limitations of claim 28, and Kaneko
does not teach an outlet tube in fluid communication with and downstream of the collector pipe and the outlet tube is located inward from opposing ends of the collector pipe.
	Kim teaches an outlet tube (See annotated fig. 3, hereinafter Fig. D) in fluid communication with and downstream of the collector pipe and the outlet tube is located inward from opposing ends of the collector pipe.

    PNG
    media_image4.png
    555
    475
    media_image4.png
    Greyscale

Fig. D – Annotated Fig. 3 of Kim
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneko to include the outlet tube position of Kim, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (se MPEP 2143).  In the instant case, such an outlet tube position to be suitable for use in a heat exchanger.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763